

116 HR 6292 IH: COVID–19 Small Business Recovery Grants Act
U.S. House of Representatives
2020-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6292IN THE HOUSE OF REPRESENTATIVESMarch 19, 2020Ms. Jackson Lee introduced the following bill; which was referred to the Committee on Small Business, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish the Office of Coronavirus COVID–19 Small Business Recovery Grants in the Small Business Administration to compensate certain small business concerns for substantial economic injury, and for other purposes.1.Short titleThis Act may be cited as the COVID–19 Small Business Recovery Grants Act.2.DefinitionsIn this Act, the following definitions apply:(1)ClaimThe term claim means a claim by an injured concern under this Act for payment for substantial economic injury suffered by the injured concern as a result of COVID–19.(2)ClaimantThe term claimant means an injured concern that submits a claim under section 4(b).(3)AdministratorThe term Administrator means the Administrator of the Small Business Administration.(4)Injured concernThe term injured concern—(A)means a small business concern that is located in an area that is a qualified disaster area as a result of COVID–19; and(B)does not include—(i)a lender that holds a mortgage on or security interest in real or personal property affected by COVID–19; or(ii)a person that holds a lien on real or personal property affected by COVID–19.(5)OfficeThe term Office means the Office of Coronavirus COVID–19 Small Business Recovery Grants established by section 3.3.Office of Coronavirus COVID–19 small business recovery grants(a)In generalThere is established within the Small Business Administration an office to be known as the Office of Coronavirus COVID–19 Small Business Recovery Grants.(b)PurposeThe Office shall receive, process, and pay claims in accordance with section 4.(c)FundingThe Office—(1)shall be funded from funds made available under this Act; and(2)may reimburse any other Federal agency for provision of assistance in the receipt and processing of claims.(d)Personnel(1)In generalThe Office may appoint and fix the compensation of such temporary personnel as are necessary to carry out the duties of the Office, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service.(2)Personnel from other agenciesOn the request of the Administrator, the head of any other Federal agency may detail, on a reimbursable basis, any of the personnel of the agency to the Federal Emergency Management Agency to assist the Office in carrying out the duties of the Office under this Act.(3)Effect on other sba dutiesThe establishment of the Office shall not diminish the authority of, or funding available to, the Administrator to carry out the responsibilities of the Small Business Act.4.Compensation for victims of COVID–19(a)In generalEach injured concern may receive compensation for substantial economic injury suffered as a result of COVID–19, as determined by the Administrator.(b)Submission of claimsNot later than 1 year after the date on which interim final regulations are promulgated under subsection (h), an injured concern may submit to the Administrator a written claim for compensation for substantial economic injury suffered as a result of COVID–19.(c)Handling of claimsThe Administrator shall investigate, adjust, grant, deny, settle, or compromise any claim submitted under subsection (b).(d)Amount of grant(1)In generalAny grant made to an injured concern—(A)shall be limited to the amount necessary to compensate the injured concern for substantial economic injury described in paragraph (2) suffered as a result of COVID–19 during the period beginning on December 1, 2019, and ending on December 31, 2021;(B)shall not include—(i)interest on the amount of the payment before the date of settlement or payment of a claim; or(ii)punitive damages or any other form of noncompensatory damages; and(C)shall not exceed $100,000, except in the case of a grant application for which the Administrator determines that a greater amount up to $250,000 is appropriate.(2)Substantial economic injuryUnder paragraph (1), an injured concern may receive payment for substantial economic injury consisting of one or more of the following:(A)An uninsured or underinsured property loss.(B)Damage to or destruction of physical infrastructure.(C)Damage to or destruction of tangible assets or inventory.(D)A business interruption loss.(E)Overhead costs.(F)Employee wages for work not performed.(G)An insurance deductible.(H)A temporary relocation expense.(I)Debris removal and other cleanup costs.(J)Any other type of substantial economic injury that the Administrator determines to be appropriate.(3)Burden of proof(A)In generalA claimant shall have the burden of demonstrating substantial economic injury.(B)Absence of documentsIf documentary evidence substantiating substantial economic injury is not reasonably available, the Administrator may pay a claim based on an affidavit or other documentation executed by the claimant.(e)Payment of claims(1)Determination and payment of amount(A)In generalTo the maximum extent practicable, not later than 180 days after the date on which a claim is submitted under subsection (b), the Administrator shall—(i)determine the amount, if any, to be paid for the claim; and(ii)pay the amount.(B)PriorityThe Administrator may establish priorities for processing and paying claims based on—(i)an assessment of the needs of the claimants; and(ii)any other criteria that the Administrator determines to be appropriate.(C)Parameters of determinationIn determining and paying a claim, the Administrator shall determine only—(i)whether the claimant is an injured concern; and(ii)whether the injuries that are the subject of the claim resulted from COVID–19.(D)Insurance and other benefits(i)In generalSubject to clause (ii), to prevent recovery by a claimant in excess of the equivalent of actual amount of the substantial economic injury suffered by the claimant in accordance with subsection (d), the Administrator shall reduce the amount to be paid for the claim by an amount that is equal to the sum of the payments or settlements of any kind that were paid, or will be paid, with respect to the claim, including payments by an insurance company.(ii)Government loansClause (i) shall not apply to the receipt by a claimant of any Federal, State, or local government loan that is required to be repaid by the claimant.(2)Advance or partial paymentsAt the request of a claimant, the Administrator may make one or more advance or partial payments before the final approval of a grant.(f)Recovery of funds improperly paid or misusedThe Administrator may recover any portion of a payment on a grant that was improperly paid to the claimant as a result of—(1)fraud or misrepresentation on the part of the claimant or a representative of the claimant;(2)a material mistake on the part of the Administrator;(3)the payment of insurance or benefits described in subsection (e)(1)(D) that were not taken into account in determining the amount of the payment; or(4)the failure of the claimant to cooperate in an audit.(g)Appeals of decisions(1)Right of appealA claimant may appeal a decision concerning payment of a claim by filing, not later than 60 days after the date on which the claimant is notified that the claim of the claimant will or will not be paid, a notice of appeal in the case of a decision on a claim relating to a business loss, with the Administrator of the Federal Emergency Management Administration.(2)Period for decisionA decision concerning an appeal under paragraph (1) shall be rendered not later than 90 days after the date on which the notice of appeal is received.(h)RegulationsNotwithstanding any other provision of law, not later than 45 days after the date of enactment of this Act—(1)the Administrator shall promulgate and publish in the Federal Register interim final regulations for the processing and payment of claims; and(2)the Administrator and the Administrator of the Federal Emergency Management Agency shall jointly promulgate and publish in the Federal Register procedures under which a dispute concerning payment of a claim may be settled through an appeals process described in subsection (g).(i)Public informationAt the time of publication of interim final regulations under subsection (h), the Administrator shall publish a clear, concise, and easily understandable explanation of the grant program established under this Act the procedural and other requirements of the regulations promulgated under subsection (h). Such explanation shall be—(1)disseminated through brochures, pamphlets, radio, television, the print news media, and such other media as the Administrator determines to be likely to reach prospective claimants; and(2)provided in English, Spanish, and any other language that the Administrator determines to be appropriate.(j)CoordinationIn carrying out this section, the Administrator shall coordinate with the Administrator of the Federal Emergency Management Agency, other Federal, State and local agencies, and any other individual or entity, as the Administrator determines to be necessary to ensure the efficient administration of the claims process.(k)Applicability of debt collection requirements(1)In generalSection 3716 of title 31, United States Code, shall not preclude any payment on a claim.(2)Assignment and exemption from claims of creditors(A)AssignmentNo assignment, release, or commutation of a payment due or payable under this Act shall be valid.(B)Exemption(i)In generalA payment under this Act shall be exempt from all claims of creditors and from levy, execution, attachment, or other remedy for recovery or collection of a debt.(ii)Nonwaivable exemptionThe exemption provided by clause (i) may not be waived.5.Reports and audits(a)ReportsNot later than 1 year after the date of promulgation of interim final regulations under section 4(h) and annually thereafter, the Administrator shall submit to Congress a report that describes the claims submitted under section 4(b) during the year preceding the date of submission of the report, including, with respect to each claim—(1)the amount claimed;(2)a brief description of the nature of the claim; and(3)the status or disposition of the claim, including the amount of any payment on the claim.(b)AuditsThe Comptroller General of the United States shall—(1)conduct an annual audit of the payment of all claims submitted under section 4(b); and(2)not later than 120 days after the date on which the Administrator submits the initial report required by subsection (a) and annually thereafter, submit to Congress a report on the results of the audit.6.Authorization of appropriations(a)In generalThere are authorized to be appropriated to carry out this Act—(1)to the Office of Business Recovery Grants established under section 3 to administer the claims process, $25,000,000; and(2)for payment of claims, $975,000,000.(b)AvailabilityAmounts made available under subsection (a) shall remain available until expended.7.Termination of authorityThe authority provided by this Act terminates effective 30 months after the date of enactment of this Act.